NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


QUINTON LEE KNIGHT,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3240
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 6, 2019

Appeal from the Circuit Court for
Hillsborough County; Christopher Sabella,
Judge.

Howard L. Dimming, II, Public Defender,
and Deanna K. Marshall, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.